Exhibit 10.7

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. NOTWITHSTANDING THE FOREGOING, THIS NOTE AND THE
SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

THIS SENIOR SUBORDINATED SECURED CONVERTIBLE NOTE AND THE INDEBTEDNESS EVIDENCED
HEREBY ARE SUBORDINATED IN RIGHT OF PAYMENT TO THE EXTENT AND IN THE MANNER SET
FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF DECEMBER 30, 2005 BY
AND AMONG SQUARE 1 BANK, PEQUOT PRIVATE EQUITY FUND III, L.P. AND PEQUOT
OFFSHORE PRIVATE EQUITY PARTNERS III, L.P., TO THE PRIOR PAYMENT IN FULL OF ALL
SENIOR DEBT (AS DEFINED THEREIN).

 

No. [NOTE NO.]

   $[PRINCIPAL AMOUNT]

Date: December 30, 2005

    

 

IRVINE SENSORS CORPORATION

SERIES 1 SENIOR SUBORDINATED SECURED CONVERTIBLE NOTE DUE

December 30, 2009

 

THIS NOTE is one of a series of duly authorized and issued senior secured
promissory notes of Irvine Sensors Corporation, a Delaware corporation (the
“Company”), designated as its Series 1 Senior Subordinated Secured Convertible
Notes due December 30, 2009, in the aggregate principal amount of $7,445,493.00
(collectively, the “Series 1 Notes”).

 

FOR VALUE RECEIVED, the Company promises to pay to the order of [HOLDER] or its
registered assigns (the “Holder”), the principal sum of [PRINCIPAL AMOUNT]
Dollars $([PRINCIPAL AMOUNT]), on December 30, 2009 (the “Maturity Date”), or
such earlier date as the Notes are required or permitted to be repaid as
provided hereunder, and to pay interest to the Holder on the then outstanding
principal amount of this Note in accordance with the provisions hereof. In
addition, the Company shall pay to the order of the Holder interest on any
principal or interest payable hereunder that is not paid in full when due,
whether at the time of any stated interest payment date or maturity or by
prepayment, acceleration or declaration or otherwise, for the period from and
including the due date of such payment to but excluding the



--------------------------------------------------------------------------------

date the same is paid in full, at a rate of 18% per annum (but in no event in
excess of the maximum rate permitted under applicable law).

 

Interest payable under this Note shall be computed on the basis of a year of 360
days and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which interest is payable.

 

Payments of principal and interest shall be made in lawful money of the United
States of America to the Holder at its address as provided in Section 12 or by
wire transfer to such account specified from time to time by the Holder hereof
for such purpose as provided in Section 12.

 

The Holder is entitled to the benefits of the Security Agreements and the
Guaranty.

 

1. Definitions. In addition to the terms defined elsewhere in this Note,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Securities Purchase Agreement, dated as of
December 30, 2005, among the Company and the Purchasers identified therein (the
“Purchase Agreement”), and (b) the following terms have the meanings indicated:

 

“Conversion Date” means the date a Conversion Notice is delivered to the Company
(as determined in accordance with the notice provisions hereof) together with a
Conversion Schedule pursuant to Section 6(a).

 

“Conversion Notice” means a written notice in the form attached hereto as
Schedule 1.

 

“Conversion Price” means $2.60, subject to adjustment from time to time pursuant
to Section 10.

 

“Current Market Price” means, on any calculation date, the arithmetic average of
the VWAPs for each of the 20 consecutive Trading Days immediately preceding the
applicable date.

 

“Daily Trading Volume” means on any given Trading Day the total volume of Common
Stock traded on an Eligible Market as reported by Bloomberg L.P.

 

“Equity Conditions” means, with respect to Common Stock issuable pursuant to the
Transaction Documents (including, without limitation, upon conversion or
exercise in full of the Notes and Warrants), that each of the following
conditions is satisfied: (i) the number of authorized but unissued and otherwise
unreserved shares of Common Stock is sufficient for such issuance; (ii) such
shares of Common Stock are registered for resale by the Holder and may be sold
by the Holder pursuant to an effective Registration Statement covering the
Underlying Shares or all such shares may be sold without volume restrictions
pursuant to Rule 144 under the Securities Act or are eligible for sale under
Rule 144(k) under the Securities Act; (iii) the Common Stock is listed or quoted
(and is not suspended from trading) on an Eligible Market and such shares of
Common Stock are approved for listing upon issuance; (iv) such issuance would be
permitted in full without violating Section 6(b) hereof or the rules or
regulations of any Trading Market; (v) no

 

2



--------------------------------------------------------------------------------

Event of Default nor any event or circumstance that with the passage of time and
without being cured would constitute an Event of Default has occurred and not
been cured; (vi) neither the Company nor any Subsidiary is in default or has
breached any material obligation under any Transaction Document; and (vii) no
public announcement of a pending or proposed Change of Control transaction has
occurred that has not been consummated.

 

“Event Equity Value” means 125% of the average of the Closing Prices for the
five Trading Days preceding the date of delivery of the notice requiring payment
of the Event Equity Value, provided that if the Company does not make such
required payment (together with any other payments, expenses and liquidated
damages then due and payable under the Transaction Documents) when due or, in
the event the Company disputes in good faith the occurrence of the event
pursuant to which such notice relates, does not instead deposit such required
payment (together with such other payments, expenses and liquidated damages then
due) in escrow with an independent third-party escrow agent within five Trading
Days of the date such required payment is due, then the Event Equity Value shall
be 125% of the greater of (a) the average of the Closing Prices for the five
Trading Days preceding the date of delivery of the notice requiring payment of
the Event Equity Value and (b) the average of the Closing Prices for the five
Trading Days preceding the date on which such required payment (together with
such other payments, expenses and liquidated damages) is paid in full.

 

“Factor” means 1.25, increased by 0.25 for each Interest Rate Adjustment Event
occurring after the original issue of this Note.

 

“Interest Rate” has the meaning set forth in Section 2(a) herein.

 

“Interest Rate Adjustment Event” means any Interest Payment Date on which the
Current Market Price exceeds the product of the Conversion Price and the Factor.

 

“Majority Holders” means Holders of a majority of the outstanding principal
amount of all Notes.

 

“Original Issue Date” means December 30, 2005, regardless of the number of
transfers of any particular Note and regardless of the number of New Notes that
may be issued in respect of such transfers.

 

“Triggering Event” means any of the following events: (a) the Common Stock is
not listed or quoted, or is suspended from trading, on an Eligible Market for a
period of five or more Trading Days (which need not be consecutive Trading Days)
in any 180 Trading Day period; (b) the exercise or conversion rights of the
Holders pursuant to any Transaction Document are suspended for any reason other
than pursuant to Section 6(b) of the Notes and Section 11 of the Warrants;
(c) the Company fails to have available a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue
Underlying Shares upon any exercise of the Notes and Warrants or fails to have
full authority, including under all laws, rules and regulations of any Trading
Market, to issue such Underlying Shares (other than stockholder approval);

 

3



--------------------------------------------------------------------------------

(d) at any time after the Closing Date, any Common Stock issuable pursuant to
the Transaction Documents is not listed on an Eligible Market; (e) after the
effectiveness of the Registration Statement, the Equity Conditions fail to be
satisfied for five or more Trading Days (which need not be consecutive Trading
Days) in any 180 Trading Day period; (f) the Company or any Subsidiary fails to
make any cash payment required under any Transaction Document to which it is a
party and such failure is not cured within five days after notice of such
default is first given to the Company by a Holder; (g) the Company or any
Subsidiary defaults in the timely performance of any other material obligation
under any Transaction Document to which it is a party and such default continues
uncured for a period of fifteen days after the date on which notice of such
default is first given to the Company by a Holder (it being understood that no
prior notice need be given in the case of a default that cannot reasonably be
cured within fifteen days); (h) the Company or any Subsidiary breaches in any
material respect any of its representations or warranties under any Transaction
Document to which it is a party; or (i) any change, event or circumstance that
has had or could reasonably be expected to result in a Material Adverse Effect.

 

2. Principal and Interest.

 

(a) The Company shall pay interest to the Holder on the then outstanding
principal amount of this Note at a rate of 3.5% per annum, as the same may be
adjusted from time to time pursuant to the terms hereof (the “Interest Rate”).
The Interest Rate shall be reduced from time to time by 50 basis points (0.5%)
for each Interest Rate Adjustment Event (if any), as of the date of that
Interest Rate Adjustment Event, but in no event below zero, provided that the
Equity Conditions are satisfied on, and at all times during the sixty day period
preceding, the applicable Interest Payment Date. Once reduced the Interest Rate
shall not be subsequently increased as a result of an Interest Rate Adjustment
Event. Interest shall be payable quarterly in arrears in cash on each of
March 31, June 30, September 30 and December 31, except if such date is not a
Trading Day in which case such interest shall be payable on the next succeeding
Trading Day (each, an “Interest Payment Date”). The first Interest Payment Date
shall be March 31, 2006. Subject to the limitations set forth in Section 6(b)
below, the Holder may, upon written notice to the Company not less than 10
Trading Days prior to an Interest Payment Date, require the Company to pay such
interest payable on such Interest Payment Date in shares of Common Stock in
accordance with Section 2(d) below.

 

(b) The Company shall pay the principal balance of this Note to the Holder in 24
equal monthly installments (each, a “Monthly Installment”) commencing on
December 30, 2007 (or such later date as the Holder may, in its sole discretion,
determine by written notice to the Company) and continuing each month
thereafter, except if such date is not a Trading Day in which case such Monthly
Installment shall be payable on the next succeeding Trading Day (each, a
“Principal Payment Date”), until the outstanding principal balance of this Note
has been paid in full. If the Holder elects to convert any portion of the
principal amount of this Note, that amount shall be applied as a credit to the
next succeeding Monthly Installment or Monthly Installments, as applicable.

 

(c) Unless the Holder otherwise consents in writing, and subject to the
limitations set forth in Section 6(b) below, the Company shall pay each Monthly
Installment by issuing shares

 

4



--------------------------------------------------------------------------------

of Common Stock if (i) all of the Equity Conditions are satisfied on and at all
times during the sixty days preceding the applicable Principal Payment Date (or
the Holder otherwise waives in writing the Equity Conditions), and (ii) the
arithmetic average of the VWAP for each of the 15 consecutive Trading Days prior
to such Principal Payment Date is greater than $2.86 (as adjusted for any stock
splits, stock combinations and similar events); provided, however, that, unless
and to the extent waived by the Holder, the aggregate number of shares issuable
by the Company to the Holder as payment in respect of such Monthly Installment
shall not exceed 25% of the arithmetic average of the Daily Trading Volume for
each of the 20 consecutive Trading Days preceding such Principal Payment Date.
Any Monthly Installment or any portion thereof that is not required or permitted
to be paid in Common Stock pursuant to this Section 2(c) shall be paid by the
Company in cash on the applicable Principal Payment Date.

 

(d) In the event that the Company pays a Monthly Installment (or any portion
thereof) in shares of Common Stock or the Holder elects to have interest paid in
shares of Common Stock, the number of shares of Common Stock to be issued to the
Holder as payment for such interest or Monthly Installment (or any portion
thereof) shall be (i) with respect to interest, determined by dividing the
aggregate amount of interest payable to the Holder by the Market Price (as
defined below) as of the applicable Interest Payment Date, and rounding up to
the nearest whole share, (ii) with respect to a Monthly Installment, determined
by dividing the Monthly Installment (or any portion thereof) by the Conversion
Price (as adjusted in accordance herewith) and rounding up to the nearest whole
share, and (iii) paid to the Holder in accordance with Section 2(e) below. The
term “Market Price” shall mean 93% of the arithmetic average of the VWAP for
each of the 20 consecutive Trading Days prior to the applicable Principal
Payment Date (not including such date).

 

(e) In the event that any interest or a Monthly Installment (or any portion
thereof) is paid in Common Stock, the Company shall on such Interest Payment
Date or Principal Payment Date, as applicable, (i) issue (or cause to be issued)
and deliver (or cause to be delivered) to the Holder a certificate, bearing the
restrictive legends set forth herein, registered in the name of the Holder, for
the number of shares of Common Stock to which the Holder shall be entitled, or
(ii) at all times after (x) the Company is eligible to deliver its Common Stock
electronically through The Depository Trust Company (the “DTC”) in connection
with a resale by the Holder of such shares pursuant to the Registration
Statement and (y) the Holder has notified the Company that this clause
(ii) shall apply, credit the number of shares of Common Stock to which the
Holder shall be entitled to the Holder’s or its designee’s balance account with
the DTC through its Deposit Withdrawal Agent Commission System.

 

(f) Notwithstanding the foregoing, the Holder may elect to defer (i) any Monthly
Installment prior to its Principal Payment Date and/or (ii) any interest payment
prior to its Interest Payment Date. If the Holder elects to defer a Monthly
Installment and/or an interest payment, the Company shall pay such deferred
Monthly Installment and/or interest payment (together with all other amounts
that may be due and payable by the Company) on the Maturity Date or such earlier
date as the Holder may otherwise elect in writing (but not prior to the
Principal Payment Date or, if applicable, the Interest Payment Date, when it was
otherwise due). If the Holder elects to defer a Monthly Installment and/or an
interest payment, no interest shall accrue on any such deferred amounts.

 

5



--------------------------------------------------------------------------------

(g) This Note may not be prepaid in whole or in part absent the consent of the
Majority Holders.

 

3. Ranking and Covenants.

 

(a) Except as permitted in Section 4.10(a) of the Purchase Agreement, (i) no
Indebtedness of the Company is senior to or on a parity with this Note in right
of payment, whether with respect to interest, damages or upon liquidation or
dissolution or otherwise, and (ii) the Company will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, create, incur, assume or
suffer to exist any Indebtedness of any kind, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom.

 

(b) So long as any Notes are outstanding, neither the Company nor any Subsidiary
shall, directly or indirectly, (i) redeem, purchase or otherwise acquire any
capital stock or set aside any monies for such a redemption, purchase or other
acquisition of its capital stock (other than pursuant to the Company’s stock
option plan or similar employee incentive plan as described in Section 3.1(g) of
the Purchase Agreement) or (ii) issue any Floating Price Security (as defined in
Section 10(d)(ii)).

 

(c) If, at any time while any Note is outstanding, the Company or any Subsidiary
(i) issues or incurs any Indebtedness for borrowed money, including, without
limitation, Indebtedness evidenced by notes, bonds, debentures or other similar
instruments, but excluding Indebtedness permitted in Section 4.10(a) of the
Purchase Agreement, or (ii) effects any Subsequent Placement (other than the
issuance of Common Stock pursuant to the definition of Excluded Stock except for
clause (D) thereof), the Company shall notify the Holder of such event and offer
to repurchase an amount of this Note from the Holder having an aggregate price
(as determined below) equal to the lesser of (A) the aggregate amount of such
Indebtedness or Subsequent Placement, and (B) the aggregate amount required to
repurchase this entire Note pursuant to this Section 3(c). All Notes repurchased
under this Section 3(c) shall be repurchased at a price equal to the greater of
(x) the outstanding principal amount of the Notes purchased, plus all accrued
but unpaid interest thereon through the date of payment, and (y) the Event
Equity Value of the Underlying Shares then issuable upon conversion of the Notes
purchased (without regard to any restrictions on conversion) and the closing of
such repurchase shall occur promptly upon notice from the Holder of an exercise
of rights hereunder.

 

(d) The Company covenants that it will at all times reserve and keep available
out of its authorized but unissued and otherwise unreserved Common Stock, solely
for the purpose of enabling it to issue Underlying Shares as required hereunder,
the number of Underlying Shares which are then issuable and deliverable upon the
conversion of (and otherwise in respect of) each Note (taking into account the
adjustments set forth in Section 10 and subject to the limitations set forth in
Section 6(b)), free from preemptive rights or any other contingent purchase
rights of Persons other than the Holder. The Company covenants that all
Underlying Shares so issuable and deliverable shall, upon issuance in accordance
with the terms hereof, be duly and validly authorized and issued and fully paid
and nonassessable.

 

6



--------------------------------------------------------------------------------

4. Registration of Notes. The Company shall register the Notes upon records to
be maintained by the Company for that purpose (the “Note Register”) in the name
of each record holder thereof from time to time. The Company may deem and treat
the registered Holder of this Note as the absolute owner hereof for the purpose
of any conversion hereof or any payment of interest or principal hereon, and for
all other purposes, absent actual notice to the contrary.

 

5. Registration of Transfers and Exchanges. This Note and all rights hereunder
are transferable in whole or in part upon the books of the Company by the Holder
hereof; provided, however, that the transferee shall agree in writing to be
bound by the terms and subject to the conditions of this Note and the Purchase
Agreement. The Company shall register the transfer of any portion of this Note
in the Note Register upon surrender of this Note to the Company at its address
for notice set forth herein. Upon any such registration or transfer, a new Note,
in substantially the form of this Note (any such new Note, a “New Note”),
evidencing the portion of this Note so transferred shall be issued to the
transferee and a New Note evidencing the remaining portion of this Note not so
transferred, if any, shall be issued to the transferring Holder. The acceptance
of the New Note by the transferee thereof shall be deemed the acceptance by such
transferee of all of the rights and obligations of a holder of a Note. This Note
is exchangeable for an equal aggregate principal amount of Notes of different
authorized denominations, as requested by the Holder surrendering the same. No
service charge or other fee will be imposed in connection with any such
registration of transfer or exchange.

 

6. Conversion.

 

(a) At the Option of the Holder. All or any portion of this Note shall be
convertible into shares of Common Stock (subject to the limitations set forth in
Section 6(b)), at the option of the Holder, at any time and from time to time
from and after the Original Issue Date. The number of Underlying Shares issuable
upon any conversion hereunder shall equal the outstanding principal amount of
this Note to be converted, plus the amount of any accrued but unpaid interest on
this Note through the Conversion Date, divided by the Conversion Price on the
Conversion Date. The Holder shall effect conversions under this Section 6(a) by
delivering to the Company a Conversion Notice together with a schedule in the
form of Schedule 2 attached hereto (the “Conversion Schedule”). If the Holder is
converting less than all of the principal amount of this Note, or if a
conversion hereunder may not be effected in full due to the application of
Section 6(b), the Company shall honor such conversion to the extent permissible
hereunder and shall promptly deliver to the Holder a Conversion Schedule
indicating the principal amount (and accrued interest) which has not been
converted.

 

(b) Certain Conversion Restrictions. Notwithstanding anything to the contrary
contained herein or in the Transaction Documents, the maximum number of shares
of Common Stock that the Company may issue in the aggregate pursuant to the
Series 1 Notes shall equal 2,863,651 shares of Common Stock (as adjusted for any
stock splits, stock combinations and similar events) and the maximum number of
shares of Common Stock that the Company may issue in the aggregate pursuant to
the Series 1 Warrants shall equal 1,002,278 shares of Common Stock (as adjusted
for any stock splits, stock combinations and similar events) (collectively, the
“Issuable Maximum,” which does not exceed 19.99% of the outstanding shares of
Common Stock immediately preceding the Closing Date), unless the Company obtains
stockholder approval. If, at the time any Holder requests an exercise of any of
the Series 1 Warrants and/or a

 

7



--------------------------------------------------------------------------------

conversion of any of the Series 1 Notes (or the Company is required or permitted
to pay in shares of Common Stock any principal or interest due under the Series
1 Notes), the Actual Minimum would cause the Issuable Maximum to be exceeded
(and the Company has not previously obtained the required stockholder approval),
then the Company shall issue to the Holder requesting such exercise and/or such
conversion (and/or such payment of principal or interest) a number of shares of
Common Stock not exceeding such Holder’s pro-rata portion of the Issuable
Maximum (based on such Holder’s share (vis-à-vis other Holders) of the aggregate
purchase price paid under the Purchase Agreement and taking into account any
Underlying Shares previously issued to such Holder). With respect to the
remainder of the unconverted principal amount (and accrued and unpaid interest
thereon) of Notes then held by such Holder for which a conversion or a payment
of principal or interest in Common Stock would result in an issuance of shares
of Common Stock in excess of such Holder’s pro-rata portion (which shall be
calculated pursuant to the terms hereof) of the Issuable Maximum (the “Excess
Amount”), the applicable Holder shall have the right to require the Company to
either: (1) obtain the Stockholder Approval applicable to such issuance as soon
as is possible, but in any event not later than the 60th day after such request,
or (2) pay cash, in an amount equal to the Excess Amount (and accrued and unpaid
interest thereon). If a Holder shall have elected the first option pursuant to
the immediately preceding sentence and the Company shall have failed to obtain
the Stockholder Approval on or prior to the 60th day after such request, then
within three (3) days of such 60th day, the Company shall pay cash to such
Holder an amount equal to Excess Amount (and accrued and unpaid interest
thereon). Notwithstanding anything herein to the contrary, if on any date other
than a Conversion Date: (A) the aggregate number of shares of Common Stock that
would then be issuable upon conversion in full of all then outstanding principal
amount of Notes would exceed the Issuable Maximum, and (B) the Company shall not
have previously obtained the Stockholder Approval, then, the Holder shall be
entitled to require the Company to pay to it in cash an amount equal to the
principal amount of Notes (and accrued and unpaid interest thereon) then held by
such Holder for which a potential conversion on such date would result in an
issuance of shares of Common Stock in excess of such Holder’s pro-rata portion
(which shall be calculated pursuant to the terms hereof) of the Issuable
Maximum. The outstanding principal amount of Notes shall be reduced by the
Excess Amount upon the Holder’s receipt of the Excess Amount pursuant to the
terms hereof. For the purposes hereof, “Actual Minimum” shall mean, as of any
date, the maximum aggregate number of shares of Common Stock then issued or
potentially issuable in the future pursuant to the Transaction Documents,
including any Underlying Shares issuable upon exercise in full of all Warrants,
upon conversion in full of all Notes and upon any payment of principal or
interest under the Notes.

 

(c) Limited Agreement Not to Vote Underlying Shares. Notwithstanding anything
else to the contrary herein, in the event that the Company solicits the vote of
its stockholders on any proposal to (i) issue any Underlying Shares in excess of
the Issuable Maximum or (ii) issue securities of the Company in connection with
the acquisition of the stock of Optex Systems, Inc., any Underlying Shares
issued and outstanding at such time shall not be entitled to be voted to approve
such proposals.

 

7. Mechanics of Conversion; Restrictive Legends.

 

(a) Upon conversion of this Note, the Company shall promptly (but in no event
later than three Trading Days after the Conversion Date) issue or cause to be
issued and cause to be

 

8



--------------------------------------------------------------------------------

delivered to or upon the written order of the Holder and in such name or names
as the Holder may designate a certificate for the Underlying Shares issuable
upon such conversion. The Holder, or any Person so designated by the Holder to
receive Underlying Shares, shall be deemed to have become holder of record of
such Underlying Shares as of the Conversion Date. The Company shall, upon
request of the Holder, use its reasonable best efforts to deliver the Underlying
Shares hereunder electronically through the DTC in connection with a resale by
the Holder of such shares pursuant to the Registration Statement.

 

(b) The Holder shall not be required to deliver the original Note in order to
effect a conversion hereunder. Execution and delivery of the Conversion Notice
shall have the same effect as cancellation of the original Note and issuance of
a New Note representing the remaining outstanding principal amount; provided
that the cancellation of the original Note shall not be deemed effective until a
certificate for such Underlying Shares is delivered to the Holder, or the Holder
or its designee receives a credit for such Underlying Shares to its balance
account with the DTC through its Deposit Withdrawal Agent Commission System.
Upon surrender of this Note following one or more partial conversions, the
Company shall promptly deliver to the Holder a New Note representing the
remaining outstanding principal amount.

 

(c) The Company’s obligations to issue and deliver Underlying Shares upon
conversion of this Note in accordance with the terms and subject to the
conditions hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any set-off, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of such Underlying Shares (other than
such limitations contemplated by this Note).

 

(d) If by the fifth Trading Day after a Conversion Date the Company fails to
deliver or cause to be delivered to the Holder such Underlying Shares in such
amounts and in the manner required pursuant to Section 7(a), then the Holder
will have the right to rescind such conversion.

 

(e) If by the third Trading Day after a Conversion Date the Company fails to
deliver or cause to be delivered to the Holder such Underlying Shares in such
amounts and in the manner required pursuant to Section 7(a), and if after such
third Trading Day the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Underlying Shares which the Holder anticipated receiving upon such
conversion (a “Buy-In”), then the Company shall either (i) pay cash to the
Holder (in addition to any other remedies available to or elected by the Holder)
in an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, times (B) the

 

9



--------------------------------------------------------------------------------

Closing Price on the date of the event giving rise to the Company’s obligation
to deliver such certificate.

 

(f) Each certificate for Underlying Shares shall bear a restrictive legend to
the extent and as provided in the Purchase Agreement and any certificate issued
at any time in exchange or substitution for any certificate bearing such legend,
shall also bear such legend, unless, in the opinion of counsel for the holder
thereof (which opinion shall be reasonably satisfactory to counsel for the
Company), the securities represented thereby are not, at such time, required by
law to bear such legend.

 

8. Events of Default.

 

(a) “Event of Default” means any one of the following events (whatever the
reason and whether it shall be voluntary or involuntary or effected by operation
of law or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body):

 

(i) any default in the payment (free of any claim of subordination) of
principal, interest or liquidated damages in respect of any Notes, as and when
the same becomes due and payable (whether on a date specified for the payment of
interest or the date on which the obligations under the Note mature or by
acceleration, redemption, prepayment or otherwise);

 

(ii) the Company or any Significant Subsidiary defaults in any of its covenants
or other obligations in respect of (A) any Indebtedness permitted by
Section 4.10(a) of the Purchase Agreement, or (B) any other note or any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any Indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of the Company or any
Significant Subsidiary in an amount exceeding $500,000, whether such
Indebtedness now exists or is hereafter created, and any such default is not
cured within the time permitted by such agreements; or any event or circumstance
occurs that with notice or lapse of time would constitute such a default.

 

(iii) the Company or any Significant Subsidiary is in default under any contract
or agreement, financial or otherwise, between the Company or any Significant
Subsidiary, as applicable, and any other Person and such default involves
claimed actual damages in excess of $1,000,000 or the other party thereto
commences litigation or arbitration proceedings to exercise its rights and
remedies under such contract or agreement as a consequence of such default and
such default is not waived or cured within 90 days of the occurrence thereof;

 

(iv) there is entered against the Company or any Significant Subsidiary (A) a
final judgment or order for the payment of money in an aggregate amount
exceeding $1,000,000, or (B) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a material adverse effect on the Company or any Significant Subsidiary;

 

10



--------------------------------------------------------------------------------

(v) (i) the Company or any Significant Subsidiary is (A) debarred from
contracting with any Government Authority, (B) suspended from contracting with
any part of any Government Authority for more than 60 days, or (C) subject to a
suspension which prevents the Company or any Significant Subsidiary from being
granted an award, extension or renewal of a material Government Contract sought
by the Company; (ii) a notice of termination for default shall have been issued
under any material Government Contract and such notice has not been withdrawn in
60 days; (iii) an investigation by a Government Authority shall have been
commenced in connection with any Government Contract or the Company which could
result in criminal liability, suspension or debarment; or (iv) the termination
of any material Government Contract due to fraud or willful misconduct;

 

(vi) any provision of any Transaction Document, at any time after the Original
Issue Date, and for any reason other than as expressly permitted thereunder,
ceases to be in full force and effect; or the Company or any Subsidiary contests
in any manner the validity or enforceability of any Transaction Document or any
provision thereof; or the Company or any Subsidiary denies that it has any or
further liability or obligation under any Transaction Document, or purports to
revoke, terminate or rescind any Transaction Documents;

 

(vii) any Security Agreement ceases to give the Agent (as defined in the
Security Agreements) the primary benefits thereof, including a perfected,
enforceable first priority security interest in, and Lien on, all of the
Collateral (as defined therein) subject to the priority of security interests of
the Indebtedness permitted under Section 4.10(a) of the Purchase Agreement;

 

(viii) the occurrence of a Triggering Event; or

 

(ix) the occurrence of a Bankruptcy Event.

 

(b) At any time or times following the occurrence of an Event of Default, the
Holder shall have the option to elect, by notice to the Company (an “Event
Notice”), to require the Company to repurchase all or any portion of (i) the
outstanding principal amount of this Note, at a repurchase price equal to the
greater of (A) 125% of such outstanding principal amount, plus all accrued but
unpaid interest thereon through the date of payment, or (B) the Event Equity
Value of the Underlying Shares issuable upon conversion of such principal amount
and all such accrued but unpaid interest thereon, and (ii) any Underlying Shares
issued to the Holder upon conversion of Notes and then owned by the Holder, at a
price per share equal to the Event Equity Value of such issuable and issued
Underlying Shares. The aggregate amount payable pursuant to the preceding
sentence is referred to as the “Event Price.” The Company shall pay the Event
Price to the Holder no later than the third Trading Day following the date of
delivery of the Event Notice, and upon receipt thereof the Holder shall deliver
this Note and certificates evidencing any Underlying Shares so repurchased to
the Company (to the extent such certificates have been delivered to the Holder).

 

11



--------------------------------------------------------------------------------

(c) Upon the occurrence of any Bankruptcy Event, all amounts pursuant to
Section 8(b) shall immediately become due and payable in full in cash, without
any further action by the Holder.

 

(d) In connection with any Event of Default, the Holder need not provide, and
the Company hereby waives, any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Any such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder. No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right incidental thereto.

 

9. Charges, Taxes and Expenses. Issuance of certificates for Underlying Shares
upon conversion of (or otherwise in respect of) this Note shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Underlying Shares or Notes in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Note or receiving Underlying
Shares in respect hereof.

 

10. Certain Adjustments. The Conversion Price is subject to adjustment from time
to time as set forth in this Section 10.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Note is
outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
Section 10(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this Section 10(a) shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b) Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, distributes to all holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
described in Section 10(a)), (iii) rights or warrants to subscribe for or
purchase any security, or (iv) cash or any other asset (in each case,
“Distributed Property”), then the Company shall deliver to the Holder (on the
effective date of such distribution), the Distributed Property that the Holder
would have been entitled to receive in respect of the Underlying Shares for
which this Note could have been converted immediately prior to the date on which
holders of Common Stock became entitled to receive such Distributed Property
(without giving effect to any limitation on conversion in Section 6(b)).

 

12



--------------------------------------------------------------------------------

(c) Fundamental Changes. If, at any time while this Note is outstanding, (i) the
Company effects any merger or consolidation of the Company with or into another
Person, (ii) the Company effects any sale of all or substantially all of its
assets in one or more transactions, (iii) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock described in Section 10(a)), or (v) there
is a Change of Control (each case in clauses (i) through (v) above, a
“Fundamental Change”), then upon any subsequent conversion of this Note, the
Holder shall have the right to receive (except to the extent previously
distributed to the Holder pursuant to Section 10(b)), for each Underlying Share
that would have been issuable upon such conversion absent such Fundamental
Change (without giving effect to any limitation on conversion in Section 6(b)),
the same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Change if it had
been, immediately prior to such Fundamental Change, the holder of one share of
Common Stock (the “Alternate Consideration”). If holders of Common Stock are
given any choice as to the securities, cash or property to be received in a
Fundamental Change, then the Holder shall be given the same choice as to the
Alternate Consideration it receives upon any conversion of this Note following
such Fundamental Change. In the event of a Fundamental Change, the Company or
the successor or purchasing Person, as the case may be, shall execute with the
Holder a written agreement providing that:

 

(x) this Note shall thereafter entitle the Holder to purchase the Alternate
Consideration;

 

(y) in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company’s obligations under this Note
and the other Transaction Documents; and

 

(z) if registration or qualification is required under the Exchange Act or
applicable state law for the public resale by the Holder of shares of stock and
other securities so issuable upon exercise of this Note, such registration or
qualification shall be completed prior to such reclassification, change,
consolidation, merger, statutory exchange, combination or sale.

 

If, in the case of any Fundamental Change, the Alternate Consideration includes
shares of stock, other securities, other property or assets of a Person other
than the Company or any such successor or purchasing Person, as the case may be,
in such Fundamental Change, then such written agreement shall also be executed
by such other Person and shall contain such additional provisions to protect the
interests of the Holder as the Board of Directors of the Company shall
reasonably consider necessary by reason of the foregoing. At the Holder’s
request, any successor to the Company or surviving Person in such Fundamental
Change shall issue to the Holder a new Note consistent with the foregoing
provisions and evidencing the Holder’s right to

 

13



--------------------------------------------------------------------------------

convert such Note into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Change is effected shall include terms requiring
any such successor or surviving Person to comply with the provisions of this
Section 10(c) and insuring that this Note (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Change. If any Fundamental Change constitutes or results in a Change
of Control, then at the request of the Holder, the Company (or any such
successor or surviving entity) will purchase this Note from the Holder for a
purchase price, payable in cash within five Trading Days after such request,
equal to the greater of (x) 125% of such outstanding principal amount, plus all
accrued but unpaid interest thereon through the date of payment, and (y) the
Event Equity Value of the Underlying Shares issuable upon conversion of such
principal amount and all such accrued but unpaid interest thereon.

 

(d) Subsequent Equity Sales.

 

(i) If, at any time while this Note is outstanding, the Company directly or
indirectly issues additional shares of Common Stock or rights, warrants, options
or other securities or debt convertible, exercisable or exchangeable for shares
of Common Stock or otherwise entitling any Person to acquire shares of Common
Stock (collectively, “Common Stock Equivalents”) at an effective net price to
the Company per share of Common Stock (the “Effective Price”) less than the
Conversion Price (as adjusted hereunder to such date), then the Conversion Price
shall be reduced to equal (A) the Effective Price, if such issuance or deemed
issuance occurs on or prior to June 30, 2007, or (B) if such issuance or deemed
issuance occurs after June 30, 2007, an amount equal to the product of the
Conversion Price then in effect multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock outstanding prior to such issuance
plus the number of shares of Common Stock which the aggregate purchase price or
exercise price for such Common Stock (plus, if applicable, the aggregate
consideration received from the issuance of the Common Stock Equivalents) would
purchase at the then current Conversion Price and the denominator shall be the
number of shares of Common Stock outstanding or deemed to be outstanding
immediately after such issuance. For purposes of this paragraph, in connection
with any issuance of any Common Stock Equivalents, (A) the maximum number of
shares of Common Stock potentially issuable at any time upon conversion,
exercise or exchange of such Common Stock Equivalents (the “Deemed Number”)
shall be deemed to be outstanding upon issuance of such Common Stock
Equivalents, (B) the Effective Price applicable to such Common Stock shall equal
the minimum dollar value of consideration payable to the Company to purchase
such Common Stock Equivalents and to convert, exercise or exchange them into
Common Stock (net of any discounts, fees, commissions and other expenses),
divided by the Deemed Number, and (C) no further adjustment shall be made to the
Conversion Price upon the actual issuance of Common Stock upon conversion,
exercise or exchange of such Common Stock Equivalents.

 

(ii) If, at any time while this Note is outstanding, the Company directly or
indirectly issues Common Stock Equivalents with an Effective Price or a number
of underlying shares that floats or resets or otherwise varies or is subject to
adjustment based (directly or indirectly) on market prices of the Common Stock
(a “Floating Price Security”), then for purposes of applying the preceding
paragraph in connection with any

 

14



--------------------------------------------------------------------------------

subsequent conversion, the Effective Price will be determined separately on each
Conversion Date and will be deemed to equal the lowest Effective Price at which
any holder of such Floating Price Security is entitled to acquire Common Stock
on such Conversion Date (regardless of whether any such holder actually acquires
any shares on such date).

 

(iii) Notwithstanding the foregoing, no adjustment will be made under this
paragraph (d) in respect of any issuances of Common Stock and Common Stock
Equivalents made pursuant to the definition of Excluded Stock, except for clause
(D) thereof.

 

(e) Calculations. All calculations under this Section 10 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 10, the Company at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare and deliver to the
Holder a certificate describing in reasonable detail such adjustment and the
transactions giving rise thereto, including all facts upon which such adjustment
is based.

 

(g) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary
(other than Incentives or pursuant to Incentives), (ii) authorizes or approves,
enters into any agreement contemplating or solicits stockholder approval for a
Fundamental Change or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall deliver to the
Holder a notice describing the material terms and conditions of such
transaction, at least 20 Trading Days prior to the applicable record or
effective date on which a Person would need to hold Common Stock in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to convert this Note prior to such time so as to
participate in or vote with respect to such transaction.

 

11. No Fractional Shares. The Company shall not issue or cause to be issued
fractional Underlying Shares on conversion of this Note. If any fraction of an
Underlying Share would, except for the provisions of this Section 11, be
issuable upon conversion of this Note, the number of Underlying Shares to be
issued will be rounded up to the nearest whole share.

 

12. Notices. Any and all notices or other communications or deliveries hereunder
(including any Conversion Notice) shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section 12 prior to 6:30 p.m. (New York City

 

15



--------------------------------------------------------------------------------

time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 12 on a day that is not a Trading Day
or later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the
Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service specifying next Business Day delivery, or (iv) upon
actual receipt by the party to whom such notice is required to be given, if by
hand delivery. The address and facsimile number of a party for such notices or
communications shall be as set forth in the Purchase Agreement, unless changed
by such party by two Trading Days’ prior notice to the other party in accordance
with this Section 12.

 

13. Miscellaneous.

 

(a) This Note shall be binding on and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Subject to the
restrictions on transfer set forth herein, this Note may be assigned by the
Holder. The Company shall not be permitted to assign this Note absent the prior
written consent of the Holder.

 

(b) Subject to Section 12(a), nothing in this Note shall be construed to give to
any person or corporation other than the Company and the Holder any legal or
equitable right, remedy or cause under this Note.

 

(c) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS NOTE SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK (EXCEPT FOR MATTERS GOVERNED BY CORPORATE LAW IN THE STATE
OF DELAWARE), WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.

 

(d) The headings herein are for convenience only, do not constitute a part of
this Note and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e) In case any one or more of the provisions of this Note shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and

 

16



--------------------------------------------------------------------------------

provisions of this Note shall not in any way be affected or impaired thereby and
the parties will attempt in good faith to agree upon a valid and enforceable
provision which shall be a commercially reasonable substitute therefor, and upon
so agreeing, shall incorporate such substitute provision in this Note.

 

(f) In the event of any stock split, subdivision, dividend or distribution
payable in shares of Common Stock (or other securities or rights convertible
into, or entitling the holder thereof to receive directly or indirectly shares
of Common Stock), combination or other similar recapitalization or event
occurring after the date hereof, each reference in this Note to a price (if not
otherwise adjusted) shall be amended to appropriately account for such event.

 

(g) This Note, together with the other Transaction Documents, constitutes the
entire agreement of the parties with respect to the subject matter hereof. No
provision of this Note may be waived or amended except in a written instrument
signed, in the case of an amendment, by the Company and the Majority Holders or,
in the case of a waiver, by the Majority Holders. Any waiver executed by the
Majority Holders shall be binding on the Company and all Holders. No waiver of
any default with respect to any provision, condition or requirement of this Note
shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
hereof, nor shall any delay or omission of either party to exercise any right
hereunder in any manner impair the exercise of any such right. The restrictions
set forth in Section 6(b) and 6(c) hereof may not be amended or waived.

 

(h) The Holder shall have no rights as a holder of Common Stock as a result of
being a holder of this Note, except as required by law or rights expressly
provided in this Note.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

IRVINE SENSORS CORPORATION

By

   

Name:

   

Title:

   

 

18



--------------------------------------------------------------------------------

Schedule 1

 

FORM OF CONVERSION NOTICE

 

(To be executed by the registered Holder in order to convert Note)

 

The undersigned hereby elects to convert the specified principal amount of
Senior Secured Convertible Notes (the “Notes”) into shares of common stock, no
par value (the “Common Stock”), of Irvine Sensors Corporation, a Delaware
corporation, according to the conditions hereof, as of the date written below.

 

  Date to Effect Conversion   Principal amount of Notes owned prior to
conversion   Principal amount of Notes to be converted (including accrued but
unpaid interest thereon)   Number of shares of Common Stock to be Issued  
Applicable Conversion Price   Principal amount of Notes owned subsequent to
Conversion   Name of Holder

By

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule 2

 

CONVERSION SCHEDULE

 

This Conversion Schedule reflects conversions of the Senior Secured Convertible
Notes issued by Irvine Sensors Corporation

 

Date of Conversion


--------------------------------------------------------------------------------

   Amount of Conversion


--------------------------------------------------------------------------------

   Aggregate Principal Amount
Remaining Subsequent to Conversion


--------------------------------------------------------------------------------

                                                                              
                                                                              
                     

 

20



--------------------------------------------------------------------------------

SCHEDULE OF MATERIAL DIFFERENCES

TO EXHIBIT 10.7

 

Note No.

--------------------------------------------------------------------------------

  

Name of Holder

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

S-I-1

  

Pequot Private Equity Fund III, L.P.

   $ 6,525,595.00

S-I-2

  

Pequot Offshore Private Equity Partners III, L.P.

   $ 919,898.00

 

21